The security given in this case was designed as an indemnity against a contingent liability. It did not change the nature of the original contract, or *Page 59 
amount to a performance of the condition precedent upon which that liability depended. I do not perceive how, upon the principle upon which this case was decided, an endorser could ever take an adequate security, without converting a conditional into an absolute contract for the payment of the money mentioned in the note. Where the fund is deposited by the maker and accepted by the endorser for the purpose of paying the demand, the case may be different.
The judgment should be reversed as to the endorser, and judgment on the special verdict rendered in his favor.
CRIPPEN, J., delivered an opinion to the same effect.
Judgment accordingly.